Citation Nr: 1750286	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  13-20 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disorder.  


ATTORNEY FOR THE BOARD

T. Harper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1995 to September 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This matter was previously before the Board in April 2015 and February 2017.  The Board previously remanded this case for further development.  

As the Board discussed in the February 2017 decision, the Veteran initially filed a claim for entitlement to service connection for a low back disorder in April 1996.  The RO denied that claim in September 1996, and the rating decision became final.  However, pertinent service treatment records were obtained and associated with the claims file in May 2015 that were not previously of record.  Thus, the Board found that it would proceed with the service connection claim for a low back disorder on the merits, as new and material evidence is not required when reconsidering an earlier rating decision because pertinent service records were not considered in the original rating decision.

The Veteran waived a hearing before the Board in her June 2013 substantive appeal, via a VA Form 9. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets any further delay, an additional remand is needed to ensure that the Veteran's record is complete and that the etiology opinions obtained 


address all aspects of the claim.  Thus, a remand is necessary to obtain additional records and adequate VA medical opinions. 

The Veteran contends that a low back disorder existed prior to service and was aggravated while in service.  Service treatment records include an August 1994 pre-service report of medical history reflecting that the Veteran denied recurrent back pain.  However, an August 1995 service treatment record shows the Veteran reported a two year history of chronic low back pain following a motor vehicle accident (MVA) approximately 2 years prior to service.  An August 1995 Medical Evaluation Board (MEB) report reflects that the Veteran was diagnosed with chronic low back pain that was found to have existed prior to service and was not permanently aggravated by service.  In a September 1995 letter, the Veteran again stated that she was in a MVA approximately two years prior to entry into service in which she hurt her back.  She stated that she told her recruiter about this event and brought all the MVA related hospital records to her pre-entry examination as instructed by her recruiter concerning that accident.  The Veteran further reported that the examiner at the time declined to review those medical records.  She was eventually discharged from service due to "low back pain."  

In an April 2016 VA examination, the Veteran was diagnosed with lumbosacral strain and degenerative disc disease.  The VA examiner noted that the Veteran had symptoms of radiculopathy and had intervertebral disc syndrome (IVDS) of the thoracolumbar spine.  The VA examiner opined that it was less likely than not that the Veteran's low back condition was caused by or incurred in active service because of a pre-existing back condition due to an MVA two to three years prior to entering service.  The medical examiner also cited that, per the literature, chronic low back pain was defined as pain that lasts longer than 3 months.  Since the Veteran was in active service only 5 weeks, the examiner implies the Veteran's chronic low back pain must have pre-existed service.  The examiner did not opine as to the etiology of any of the other diagnosed disabilities.  Additionally, the Board found the April 2016 examination inadequate as the examiner failed to discuss whether there also was clear and unmistakable evidence that the injury was not aggravated by active service.  


During the pendency of this claim, the Veteran reported that she filed for workman's compensation benefits for a low back injury at a civilian employment in May 2009.  The RO requested the Veteran provide copies of all records related to 

the Workman's Compensation claim.  One status report and a letter from the Veteran's attorney to a treating physician related to the workman's compensation claim have been associated with the claim's file; however, no other documents have been obtained or requested directly from the appropriate agency.  These records are relevant to the claim at hand. 

Pursuant to the most recent remand, the Veteran was afforded additional VA examinations in April 2017 to determine the etiology of the low back disabilities.  The examiner determined that the Veteran's back strain is less likely related to service, reasoning that there were no medical records in service that stated any diagnosis or treatment for a low back condition while serving in the military.  This medical opinion impermissibly relies solely on a lack of documented back strain diagnosis or treatment while the Veteran was on active duty.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (finding that an examination is inadequate where the examiner relied on lack of evidence in service treatment records to provide a negative opinion).  In addition, there are service records that report low back pain during service.  See August 1995 service treatment record.  Therefore the opinion is based on an inaccurate factual basis.  

More importantly, the opinion does not address the questions of a preexisting back disorder and aggravation.  Indeed, the Veteran contends that participating in flutter kicks, sit ups, and pushups during service aggravated her low back disorder.  The medical opinion obtained in April 2017 did not discuss these contentions.  Further, the Veteran reports that her low back pain was improved before enlistment and was worse after enlistment due to the physical requirements of boot camp.  The medical opinion rationale should discuss these contentions in relation to whether the Veteran's disability increased in severity during service.  

Additionally, the medical opinion dated April 2017 discusses that the Veteran's other diagnosed low back disabilities of degenerative arthritis and a bulging disc, and radiculopathy are due to the low back injury that was incurred at work in 2009.  This opinion, however, leaves open that these injuries are also as least as likely as not due to another cause, including but not limited to, active service.  An addendum 
opinion is required for clarification purposes.  Finally, the examiner did not opine as to the etiology of the degenerative disc disease or the IVDS diagnosed in the April 2016 VA examination.  

VA has a duty to ensure that any examination or VA opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, another VA opinion should be obtained, one that includes consideration of the Veteran's contentions and that accurately considers the Veteran's service treatment records in determining whether the Veteran's low back strain pre-existed service and/or was not aggravated by service.  38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R. § 3.159 (c)(4) (2017); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate agency and request a copy of all determinations granting, denying, or confirming an award of state disability or workman's compensation benefits, as well as all medical and employment records relied upon in making the determination(s).  Any authorization necessary to obtain such records should be specifically requested from the Veteran.  All efforts to obtain such records should be documented in the record.  If it becomes reasonably certain that such records do not exist or that further efforts to obtain them would be futile, it should be noted in the record.

2.  Then, obtain a new medical opinion to address the etiology of all diagnosed low back disabilities.  All appropriate tests or studies should be accomplished.  A complete rationale for any opinion expressed should be provided, and the examiner should reconcile the medical opinion with those opinions in the April 2016 and April 2017 VA examinations, if possible.  Whether a new physical examination is necessary is left to the discretion of the examiner.  

The examiner should address the following:

(a)  Identify all diagnosed low back disabilities, to include, lumbosacral strain and degenerative disc disease/IVDS/ bulging disc at L5-S.

(b)  Discuss whether each diagnosed low back disability clearly and unmistakably existed prior to the Veteran's entry into active service.

(c)  If any low back disability clearly and unmistakably existed prior to entry into service, state whether there is clear and unmistakable evidence that the preexisting low back disability was not aggravated by service (shown by an increase in severity during service).

**Discuss the Veteran's reports that her low back pain improved before entry into active service in relation to her reports of increased low back pain during service.  

**Discuss the Veteran's contentions that flutter kicks, sit-ups, pushups, and other physical requirements of boot camp aggravated her low back disorder.  

(d)  If any preexisting low back disability underwent an increase in severity during service, discuss whether the increase in severity was beyond the natural progress of the disease. 

(e)  For each diagnosed low back disability that did not clearly and unmistakably exist prior to service, provide a medical opinion on whether the low back disability had its onset during service or is otherwise related to service.

**Discuss the August 1995 low back pain noted in service treatment records.

**Discuss the May 2009 low back injury that occurred during her civilian employment and whether or not any of her diagnoses are etiologically related to this event as an intercurrent cause. 

**Discuss all reports of post-service MVAs and whether these were an intercurrent cause of any the low back disabilities.  See August 2009 and October 2011 private treatment records.  

3.  Then, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or 


other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

